                                           Case 19-20351                  Doc 3      Filed 08/01/19        Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                           District of Maryland
 In re       Leonard Earl Lawrence, Jr.                                                                          Case No.
                                                                                     Debtor(s)                   Chapter    13

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                     $                7,500.00
             Prior to the filing of this statement I have received                                           $                   114.00
             Balance Due                                                                                     $                7,386.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           the following firm hourly rates apply - $350/hr. attorneys, $150/hr. paralegals,
                                                                     $75/hr. support staff. All fees are subject to Court approval of fee application(s).
                                                                     Fees are capped at $7,500.

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Representation of the debtor(s) in all matters in the main bankruptcy case as long as counsel is counsel of
                 record. This includes defending motions, including motions for relief from stay, and bringing objections to
                 claims and prosecuting motions on behalf of the debtor. This does not include anything stated in the next
                 paragraph.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtor(s) in any adversary proceedings, appeals and U.S. Trustee audits.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     August 1, 2019                                                                  /s/ Alon J. Nager
     Date                                                                            Alon J. Nager 28551
                                                                                     Signature of Attorney
                                                                                     Nager Law Group, LLC
                                                                                     8180 Lark Brown Road
                                                                                     Suite 201
                                                                                     Elkridge, MD 21075
                                                                                     443-701-9669 Fax: 443-701-9668
                                                                                     alon@nagerlaw.com
                                                                                     Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
